Title: [Diary entry: 16 October 1789]
From: Washington, George
To: 

Friday 16th. About 7 Oclock we left the Widow Havilands, and after passing Horse Neck [Greenwich] Six Miles distant from Rye, the Road through which is hilly and immensely stoney and trying to Wheels & Carriages, we breakfasted at Stamford which is 6 miles further (at one Webbs)  a tolerable good house, but not equal in appearance or reality, to Mrs. Havilds. In this Town are an Episcopal Church and a Meeting house. At Norwalk which is ten miles further we made a halt to feed our Horses. To the lower end of this town Sea Vessels come and at the other end are Mills, Stores, and an Episcopal and Presbiterian Church. From hence to Fairfield where we dined and lodged, is 12 Miles; and part of it very rough Road, but not equal to that thro’ horse Neck. The superb Landscape, however, which is to be seen from the meeting house of the latter is a rich regalia. We found all the Farmers busily employed in gathering, grinding, and expressing the Juice of their Apples; the Crop of which they say is rather above Mediocrity. The Average Crop of Wheat they add, is about 15 bushels to the Acre from their fallow land—often 20 & from that to 25. The Destructive evidences of British cruelty are yet visible both in Norwalk & Fairfield; as there are the Chimneys of many burnt houses standing in them yet. The principal export from Norwalk & Fairfield is Horses and Cattle—Salted Beef & Porke, Lumber & Indian Corn, to the West Indies—and in a small degree Wheat & Flour.